Title: To Benjamin Franklin from the Continental Congress: Instructions, Plan of an Attack upon Quebec and Observations on the Finances of America, [26 October 1778]
From: Continental Congress
To: Franklin, Benjamin


These documents, like Franklin’s letter of credence, were drafted by Gouverneur Morris, but unlike it proved highly controversial. Gérard, for example, in discussing the instructions with Morris, strongly objected to the idea in article VII that the common cause would be served by the British Navy’s withdrawing ships from America to Europe. Congress, moreover, quibbled over the wording of the first article, reversed its initial decision to remove the fifth, and rejected altogether what Morris had proposed as the final one. The major source of dispute, however, was the annexed proposal for a joint Franco-American attack on Quebec. Morris discussed it with Gérard, who was cool to the idea. The American told him that the United States, although intending to retain Canada, was willing to leave Florida (and perhaps even the navigation on the Mississippi) entirely to France’s prospective ally Spain, and would be pleased to see the Newfoundland fishery in French hands. Although Gérard remained sceptical, Congress included plans for the proposed attack along with Franklin’s instructions. Soon thereafter opposition arose from a new quarter. George Washington, suspicious of a French army in North America, wrote a lengthy letter to Laurens on November 11, opposing the planned attack. After a congressional committee met with the general, Congress wrote Lafayette on January 3, 1779, to rescind the request for assistance in attacking Canada. Lafayette had already sailed, however, and did not receive the request for several months.
 
I.
Draught of Instructions &ca.
Sir,
[October 26, 1778]
We the Congress of the United States of North America, having thought it proper to appoint you their Minister plenipotentiary to the Court of his most Christian Majesty, you shall in all things according to the best of your knowlege and Abilities promote the Interest and honor of the said States at that Court with a particular Attention to the following Instructions.
1st. You are immediately to assure his most Christian Majesty, that those States entertain the highest sense of his Exertions in their favor, particularly by sending the respectable Squadron under the Count D’Estaign which would probably have terminated the war, in a speedy and honorable manner if unforeseen and unfortunate Circumstances had not intervened. You are further to assure him that they consider this speedy Aid not only as a Testimony of his Majesty’s fidelity to the Engagements he hath entered into but as an earnest of that Protection which they hope from his power and Magnanimity, and as a Bond of Gratitude to the Union founded on mutual Interest.
2dly. You shall by the earliest opportunity and on every necessary Occasion assure the King and his Ministers that neither the Congress nor any of the States they represent have at all swerved from their Determination to be Independent in July 1776. But as the Declaration was made in face of the most powerful Fleet and Army which could have been expected to operate against them and without any the slightest Assurance of foreign Aid, so altho in a defenceless situation and harrassed by the secret Machinations and Designs of intestine foes they have under the Exertion of that force during three bloody Campaigns, persevered in their Determination to be free. And that they have been inflexible in this determination, notwithstanding the Interruption of their Commerce the great sufferings they have experienced from the Want of those things which it procured and the unexampled Barbarity of their Enemies.
3dly. You are to give the most pointed and positive assurances that altho the Congress are earnestly desirous of Peace as well to arrange their Finances and recruit the exhausted state of their Country as to spare the further Effusion of blood yet they will faithfully perform their Engagements and afford every assistance in their power to prosecute the war for the Purposes of the Alliance.
4thly. You shall endeavor to obtain the King’s consent to expunge from the Treaty of Commerce the eleventh and twelfth Articles as inconsistent with that Equality and reciprocity which form the best surity to perpetuate the whole.
5thly. You are to exert yourself to procure the consent of the Court of France, that all American Seamen who may be taken on board of British Vessels, may if they chuse, be permitted to enter on board American Vessels; in return, for which you are authorised to Stipulate that all Frenchmen who may be taken on board of British Vessels, by Vessels belonging to the United States shall be delivered up to persons appointed for that purpose by his most Christian Majesty.
6thly. You are to suggest to the Ministers of his most Christian Majesty, the advantage which would result from entering on board the Ships of these States, British seamen who may be made Prisoners, thereby impairing the force of the Enemy and strengthening the Hands of his Ally.
7thly. You are also to suggest the fatal consequences which would follow to the Commerce of the Common Enemy if by confining the war to the European and Asiatic seas, the coasts of America could be so far freed from the British fleets as to furnish a safe Asylum to the Frigates and Privateers of the allied Nations and their prizes.
8thly. You shall constantly inculcate the certainty of ruining the British Fishery on the Banks of Newfoundland and consequently the british Marine by reducing Hallifax and Quebec since by that means they would be exposed to alarm and plunder, and deprived of the necessary supplies formerly drawn from America. The plans proposed to Congress for compassing these Objects are herewith transmitted for your more particular Instructions.
9thly. You are to lay before the Court, the deranged state of our finances together with the causes thereof and shew the necessity of placing them on a more respectable footing in order to prosecute the war with Vigor on the part of America. Observations on that subject are herewith transmitted and more particular Instructions shall be sent whenever the necessary steps previous thereto shall have been taken.
10thly. You are by every means in your power to promote a perfect harmony, Concord and good Understanding not only between the Allied powers but also between and among their subjects that the connection so favorably begun may be perpetuated.
11thly. You shall in all things take care not to make any Engagements or stipulations on the part of America without the consent of Congress previously obtained.
We pray God to further you with his Goodness in the several Objects hereby recommended and that he will have you in his holy keeping.
Done at Philadelphia the twenty sixth day of October 1778. In Congress
Henry LaurensPresident
Attest Cha Thomson Secy.To the honorable Benjamin Franklin Esqr. Minister Plenipotentiary of the United States of North America To the Court of France.
 
Endorsed: Instructions from Congress 1778 / Instructions from Congress 1778 to BF.
 

II.
Plan of Attack
1. That a number of men be assembled at Fort pitt from Virginia and Pensilvania amounting to 1500 rank and file for which purpose 3000 should be called for and if more than 1500 appear the least effective be dismissed. To these should be added 100 light cavalry one half armed with lances. The whole should be ready to march by the first day of June, and for that purpose they should be called together for the 1st. day of May, so as to be in readiness by the 15th. The real and declared Object of this Corp should be to attack Detroit and Destroy the Towns on the route thither of those Indians who are inimical to the United States.
2dly. That 500 men be Stationed at or near Wyoming this Winter to cover the frontiers of Pensilvania and New Jersey to be reinforced by 1,000 men from those States early in the spring, for this purpose 2,000 men must be called for to appear on the 1st. of May, so as to be in readiness by the 15th. They must march on the 1st. of June at the farthest for Oncoquaga to proceed from thence against Niagara. This is also to be declared.
3dly. That in Addition to the Garrison of Fort Schuyler or Stanwix 1500 Men be stationed this winter along the Mohawk river, and preparations of every kind made to build Vessels of Force on Lake Ontario early next Spring And to take post at or near Oswego; a reinforcement of 2,500 Men from the Militia of New york and the Western parts of Connecticut and Massachusets must be added to these early in the spring for which purpose a Demand must be made of 5,000. A Party consisting of 500 Regular Troops and 1,000 Militia must march from Schenectady so as to meet those destined to Act against Niagara at Oncoquaga. They should be joined by about 100 light Dragoons armed As aforesaid together with all the Warriors which can be Collected from the friendly Tribes. In their march to Niagara they should destroy the Seneka and other Townships of Indians who are inimical.
4thly. That 2,500 men be marched from Fort Schuyler as early as possible after the middle of May to Oswego and take a post there or in the Neighbourhood to be defended by about 500. men That they be also employed in forwarding the Vessels to be built for Securing the Navigation of Lake Ontario and in making Excursions towards Niagara so as to keep the Indian Country in Alarm and facilitate the operations in that Quarter.
5thly. That a number of Regiments be cantoned along The upper Parts of Connecticut River to be recruited in the winter so as to form a body of 5,000 Regular Troops rank and file and every preparation made to penetrate into Canada by the way of the River St. Francis. The time Of their Departure must depend upon Circumstances And their Object be kept as secret as the nature of the thing will permit. When they arrive at the St. Lawrence they must take a good Post at the mouth of St. Francis and turn their attention immediately to the reduction Of Montreal, St. Johns and the North end of Lake Champlain. These Operations will be facilitated by the several movements to the westward drawing the attention of the enemy to that Quarter. If successful so as to secure a passage across the Lake farther reinforcements may be thrown in and an Additional retreat secured that way. The next operation will be in Concert with the Troops who are to gain the Navigation of Lake Ontario &c. This Operation however must be feeble so long as the Necessity exists of securing their rear towards Quebec. Such detachment however as can be spared Perhaps 2,000 with as many Canadians as will join them are to proceed up Cadaraqui and take a post defencible by about 300 men at or near the mouth of Lake Ontario. They will then join themselves to those posted as Aforesaid at or near Oswego and leaving a Garrison at that post proceed together to the party at or near Niagara at which place they Ought if possible to arrive by the middle of September. The Troops who have marched against Detroit should Also whether Successful or not return to Niagara if that post is possessed or beseiged by the Americans as a Safe retreat can by that means be Accomplished for the Whole in Case of Accidents.
On the Supposition that these Operations Succeed still another campaign must be made to reduce the City of Quebec. The American Troops must Continue all winter in Canada. To supply them with Provisions Cloathing &c. will be difficult if not impracticable. The expence will be ruinous. The Enemy will have time to reinforce. Nothing can be attempted Against Halifax. Considering these circumstances it is perhaps more prudent to make Incursions with Cavalry, light Infantry and Chasseurs to harrass and Alarm the Enemy and thereby prevent them from desolating our Frontiers which seems to be their Object During the next Campaign.
But if the reduction of Halifax and Quebec Are Objects of the highest importance to the Allies they must be attempted.
The importance to France is derived from the following considerations.
1st. The fishery of Newfoundland is justly considered As the basis of a good Marine.
2dly. The possession of those two places necessarily secures to the party and their friends the Island and Fisheries.
3dly. It will strengthen her allies and guarantee more Strongly their freedom and Independence.
4thly. It will have an Influence in extending the Commerce of France and restoring her to a Share Of the Fur trade now Monopolized by Great britain.
The importance to America results from the following Considerations.
1st. The peace of their Frontiers.
2dly. The arrang’ment of their Finances.
3dly. The accession of two States to the Union.
4thly. The protection and Security of their Commerce.
5thly. That it will enable them to bend their whole Attention and resourses to the Creation of a marine which will at once Serve them and Assist their Allies.
6thly. That it will secure the Fisheries to the United States and France their Ally to the total exclusion Of Great britain.
Add to these considerations
1st. That Great britain by holding those places will infest the Coasts of America with small Armed Vessels to the great Injury of the French as well as American trade.
2dly. That her possessions in the West Indies materially Depend on the possession of Ports to supply them With bread and Lumber and to refit their Ships and receive their Sick as well soldiers as Seamen.
In Order then to secure as far as human wisdom Can provide the reduction of those places aid must be Obtained from France.
Suppose a body of from 4,000 to 5000 French Troops Sail from Brest in the begining of May under Convoy Of four Ships of the Line and four Frigates. Their Object to be avowed but their Cloathing Stores &c. such as designate them for the West Indies. Each Soldier must have a good blanket of a Large Size to be made into a Coat when the Weather grows cool, Thick cloathing for these Troops should be sent in August so as to arrive at such place as Circumstances by that time may indicate by the begining of October. These troops by the end of June or begining of July might Arrive at Quebec which for the reasons already assigned they would in all probability find quite defenceless. Possessing themselves of that City and leaving there the Line of Battleships the marines and a very small Garrison with as many of the Canadians As can readily be assembled, for which purpose spare Arms Should be provided which might be put up in boxes and marked as for the Militia of one of the French Islands. The Frigates and Transports should proceed up the river St. Lawrence and a Dis Embarkation take place at the Mouth of the river St. Francis. If the Americans are already At that place the troops will cooperate for the purposes Above mentioned. If not a post must be taken there and Expresses sent &c. In the Interim three of the Frigates with four of the smallest Transports should proceed to Montreal and if possible possess that City, when the Nobles and Clergy should be immediately called together by the General who should if possible be well Acquainted with The manners both of France and of the United States. The Troops should bring with them very ample provisions especially of Salted Flesh as they will come to a Country exhausted by the British Army. By the latter end of July or about the middle of August the reduction of Canada might be so far compleated that the ships might proceed to the Investiture of Halifax taking On board large supplies of Flour, a part of the Troops might march and be followed by the sick as they recover. A considerable body of American Troops also might then be spared for that Service which with the Militia of the States of Massachusets and New hampshire might proceed to the attack of Halifax so as to arrive the begining of September and if that place should fall by the begining or middle of October, The Troops might either proceed against Newfoundland or remain in Garrison until the Spring at which time that Conquest might be compleated. If Halifax should not be taken then the Squadron and Troops would still be in time to Operate against the West Indies.


To the honorable Benjamin Franklin Esqr.;
Sir
The above plan referred to in your Instructions You shall lay substantially before the French Minister. You shall consult the Marquis De La Fayette on any Difficulties which may Arise and refer the ministry to him as he hath made it his particular study to gain Information on those important points. In Congress
Henry LaurensPresident
Attest Cha Thomson Secy.

 
Endorsed: Plan for Attacking Canada
 

III.
Observations on the finances of America
At the commencement of the war, it was obvious that the permanent revenues and resources of Great Britain must eventually overballance the sudden and impetuous sallies of men contending for freedom on the spur of the occasion without regular discipline, determinate plan or permanent means of subsistence.
America having never been much taxed nor for a continued length of time, being without fixed government and contending against what once was the lawful authority, had no funds to support the war notwithstanding her riches and fertility. And the contest being upon the very question of taxation the laying of imposts unless from the last necessity would have been madness.
To borrow from individuals without any visible means of repaying them and while the loss was certain from any ill success was visionary.
A measure therefore which had been early adopted and thence become familiar to the people was pursued. This was the issuing of paper notes representing specie for the redemption of which the public faith was pledged.
As these were to circulate from hand to hand there was no great individual risque unless from holding them too long, and no man refused to receive them for one commodity while they would purchase every other.
This general credit however did not last long. It menaced so deeply the views of our enemies who had built their hopes upon the defect of our resources that they and their partizans used every effort to impeach its value. Their success in one instance of this kind always made room for another, because he who could not relieve his wants with our paper, would not part with his property to procure it.
To remedy this evil the States as soon as formed into any shape of legislation enacted laws to make the continental paper a lawful tender and indeed to determine its value fixing it by penalties at the sum of specie expressed on the face of it. These laws produced monopoly throughout.
The monopoly of commodities, the interruption of commerce rendering them more scarce, and the successes of the enemy produced a depreciation of the paper. And that once begun, became in itself a source of further depreciation. The laws devised to remedy this evil either increased, or were followed by an increase of it.
This demanded more plentiful emissions, thereby increasing the circulating medium to such a degree as not only to exclude all other, but from its superabundant quantity again to increase the depreciation.
The several States instead of laying taxes to defray their own private expences followed the example of Congress, and also issued notes of different denominations and forms. Hence to counterfeit became much easier, and the enemy did not neglect to avail themselves of this great tho base advantage. And hence arose a farther depreciation.
Calling the husbandman frequently to arms who had indeed lost the incitements to industry from the cheapness of the necessaries of life in the begining compared with other articles which took a more rapid rise soon reduced that abundance which preceeded the war. This added to the greater consumption together with the ravages and subsistance of the enemy at length pointed the depreciation to the means of subsistence.
The issues from this moment became enormous and consequently increased the disease from which they arose, and which must soon have become fatal, had not the successes of America and the alliance with France kept it from sinking entirely. The certainty of its redemption being now evident, we only suffer from the quantity.
This however not only impairs the value simply in itself, but as it calls for continued large emissions, so the certainty that every thing will be dearer than it is, renders every thing dearer than it otherwise would be. And vice versa could we possibly absorp a part of the inundation which overwhelms Us, every thing would be cheaper from the certainty that it would become cheaper.
The money can be absorbed but three ways.
The first is by taxation, which cannot reach the evil while the war continues. Because the emissions must continue to supply what is necessary over and above even the nominal produce of taxes. And the taxes cannot be very productive by reason of the possession of part and the ravagement of other parts of the country by the enemy and also from the weakness of governments yet in their infancy, and not arrived to that power, method and firmness which are the portion of elder States.
The second method is by borrowing, and is not efficient, because no interest can tempt men to lend paper now which paid together with that interest in paper a year hence will not probably be worth half as much as the principal sum is at present. And whenever the case shall alter, then in proportion to the appreciation will be the loss of the public on what they borrow, to say nothing of the enormous burthens for which they must pay interest in specie or what is equal to it if so much of what hath been emitted could be borrowed as to render the remainder equally valuable with silver.
The last method is, by very considerable loans or subsidies in Europe, and is the only mode at once equal to the effect desired and freed from the foregoing exceptions. For if such a sum is drawn for at the advanced exchange as by taking up the greater part of our paper to reduce the exchange to par, The paper then remaining will be fully appreciated, and the sum due will not nominally (and therefore in the event really) exceed its real value.
But to this mode there are objections.
1st. Subsidies by any means equal to our necessities can hardly be expected while our allies being engaged in war, will want all the money they can procure. And
2dly. Loans cannot probably be obtained without good guarantee, or other security which America may not perhaps be able to procure or give.
But until our finances can be placed in a better situation, the war cannot possibly be prosecuted with vigor and the efforts made feeble as they must be, will be attended with an oppressive weight of expence rendering still more weak the confederated States.
This will appear from the foregoing observations and also from this that the present and in all probability the future seat of the war also, that is the middle States are so exhausted that unless by the most strenuous voluntary exertions of all the inhabitants no great number of men can possibly be subsisted. And such exertions cannot be expected without the temptation of money more valued than ours is at present.


To the honorable Benjamin Franklin Esqr.
Sir,
The above observations referred to in your instructions You shall lay substantially before the French ministry and labor for their assistance to remove the difficulties there stated. In Congress
Henry LaurensPresident
Attest Cha Thomson Secy

 
Endorsed: Observations on the Finances of America
